DETAILED ACTION
	This non-final office action is in response to Applicant’s request for continued examination and amendment filed July 26, 2021.  Applicant’s July 26th amendment amended claims 1-15 and 17-20; canceled claims 16 and added new claim 21.  Currently Claims 1-15 and 17-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.


Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-15 and 17-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
The 35 U.S.C. 112(a) rejection of claims 1-15 and 17-20 in the previous office action is maintained in response to Applicant’s amendments to the claims.  Examiner notes that the newly amended independent claims 1, 8 and 15 include limitations which were rejected under 35 U.S.C. 112(a) as being recited in previously filed claims 5, 6, 8 and 14 (e.g. generating project release plans/schedules; determining release information including release schedule for a new project).


Response to Arguments
Applicant’s arguments, see Pages 18 and 20, filed July 26, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-15 and 17-20 has been withdrawn. 

Examiner notes Applicant did not provide any remarks or arguments related to the pending rejections under 35 U.S.C. 112(a).





2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Independent Claims 1, 8 and 15, the claims recite “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” and subsequnelty “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining/generating a project release plan of any kind much alone a training a machine 
Specification Paragraph 43 (see below, emphasis added) discusses that a desired feature of the project management platform is to generate a project release schedule from ‘release information’ however this paragraph and associated Figures 1A-1C fail to disclose a specific method, technique, approach, algorithm, detailed working example of the like for actually generating, automatically by a computer, a project release schedule based on release information as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0043]As further shown in Fig. 1C, and by reference number 160, the project management platform performs an action according to a release schedule of the release information. The project management platform may perform the action according to a determined complexity of the new project, a determined size of the new project, a determined release schedule for the new project, and/or the like. For example, the project management platform may be configured to determine and/or generate a project release plan according to the release information. The project release plan may indicate the release schedule. Additionally, or alternatively, the project release plan may include an iteration velocity (e.g., a speed at which new project or a task of the project is to be completed or can be completed), a quantity of iterations associated with the new project (and/or tasks of the new project), a start date and/or an end date of the project release, and/or the like.
While Paragraph 43 discloses a plurality of potential data that may be included in a project release plan this paragraph like the remainder of Applicant’s disclosure fails to disclose HOW to actually determine any of the plurality of data, e.g. iteration velocity, resource allocation, quantity of iterations, 
Similarly specification Paragraph 44 merely describes the purpose of a project release plan (e.g. indicate whether a requested release schedule can be satisfied) without any disclosure even remotely related to HOW the system (project management platform) actually generates a project release plan (e.g. HOW to determine if a requested release schedule can be satisfied).
Specification Paragraph 45 merely discloses that a project release plan may include resource allocation data without any discussion on how the resource allocation data is actually determined or generated, much alone how to program a computer to automatically determine the resource allocation for a new project based on a machine learning model trained utilizing historical project data.
Specification Paragraph 46 discloses at a very high level of generality that a project release plan may include any of a plurality of project related information such as indicate timing, resource allocation, duration of resource use, etc....  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose a specific method for actually determining a project release schedule much alone HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 50 and 58 (see below, emphasis added) disclose that the project management platform OR the machine learning model may generate a project release plan including a plurality of project information, however the paragraph fails to disclose HOW to actually generate a project release plan as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0050]  In this way, the project management platform may generate a project release plan
for a new project that may indicate start/end date of a release, timing of a project release (e.g.,
and/or a velocity of developing a new project or performing a release), iteration information
for a project release (e.g., a number of iterations and/or expected cycles of development for
revising and/or finalizing the project), and/or the like.

[0058]  In this way, the machine learning model may be configured to determine and/or
estimate a complexity and/or size (e.g., according to a scoring model and/or scoring system,
as described herein) to permit the machine learning model to generate a project release plan
for a project of the project description. Furthermore, the project release plan may be
configured and/or determined according to the resource data associated with a particular
entity.
Specification Paragraph 61 discloses that an integration layer of the system generates the project release plan, however this paragraph fails to disclose HOW the integration layer generates the project release plan or more specifically HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed as claimed.
Specification Paragraph 114 and Figure 8 disclose at a very high level of generality that a project release plan is generated according to release information, however this paragraph like the remainder of Applicant’s disclosure fails to discuss at any level a specific method, technique, approach, detailed working example or the like for actually determine any kind of project release plan, or more specifically HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” or HOW to “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project”).
“[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, determines a release schedule of a project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” as claimed.

Regarding Claim 7, Claim 7 recites “providing to a user device and based on processing the new project software data and the computing resource data information suggesting a determined allocation of computing resources for the new project” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention. Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing to a user device and based on processing the new project software data and the computing resource data information suggesting a determined allocation of computing resources for the new project” as claimed.
Only Specification Paragraph 95 tangentially mentions suggesting a determined allocation of resources to the new project, however this single sentence in this single paragraph fails to disclose a specific algorithm for HOW to determine what resource allocation to suggest to a user.

Regarding Claim 14, Claim 14 recites “determine based on processing the new project software data and the computing resource data a project release plan for the new project“ (similar to independent claims 1, 8 and 15 above) “wherein the project release schedule for the new project and respective allocations of computing resources for the new project” wherein Applicant’s specification 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623